DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/08/2020; 4/13/202; 5/15//2020;3/11/2021; 1/11/2022; 04/21/2022 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a second sensor disposed under the circuit board, wherein the second sensor comprises: a first portion not overlapped with the second coil unit in the optical axis direction and overlapped with the first magnet unit in the optical axis direction; and a second portion not overlapped with the second coil unit and the first magnet unit in the optical axis direction must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation "a second sensor" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not disclose a first sensor but claims a second sensor.

 	Regarding claim 1 and 18, the limitation " a second sensor disposed under the circuit board, wherein the second sensor comprises: a first portion not overlapped with the second coil unit in the optical axis direction and overlapped with the first magnet unit in the optical axis direction; and a second portion not overlapped with the second coil unit and the first magnet unit in the optical axis direction in claim 11 is a relative phrase which renders the claim indefinite. The phrase " a first portion not overlapped with the second coil unit in the optical axis direction and overlapped with the first magnet unit in the optical axis direction; and a second portion not overlapped with the second coil unit and the first magnet unit in the optical axis direction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim, in light of the specification, is unclear as to if the one sensor has multiple regions or if its more than one sensor. The closest drawings are Figures  14a & 14b  which show sensor 240 not overlapping the coils 232  (does not show the magnets) in the optical direction and Figure 18 which shows sensor 240 overlapping magnet 130 in one portion and not the next (however does not show the coils). When you reference the cross section A2 (from Figure 18) back to figure 17A, it’s unclear if the sensor is overlapping the coil 232. Looking at the cross section A2  it looks like the sensor would overlap the coil from the examiners perspective. The Applicant has combined to different embodiments for the claimed limitation.  For the sake of compact prosecution, the phrase “a first portion not overlapped with the second coil unit in the optical axis direction and overlapped with the first magnet unit in the optical axis direction; and a second portion not overlapped with the second coil unit and the first magnet unit in the optical axis direction” the examiner has interpreted that a sensor is positioned by the magnet and the coil.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayshi (US Patent Publication Number 2014/0177056 A1).
Hayashi teaches, as claimed in claim 1, a lens moving apparatus (Fig. 4) comprising: 3a housing (2): a bobbin (12) disposed in the housing; a first coil unit (111) disposed on the bobbin; a first magnet unit (13) disposed on the housing and facing the first coil unit (Fig. 6); an upper elastic member (14) coupled to an upper portion of the bobbin and an upper portion of the housing; a second coil unit (23) disposed below the housing (2) and facing the first magnet unit in an optical axis direction1; a circuit board (21) disposed below the second coil unit; a support (30) member electrically connecting the upper elastic member and the circuit board (¶0069); and
a second sensor (24a and 24b) disposed under the circuit board, wherein the second sensor a sensor is positioned by the magnet (13) and the coil (111).
Hayashi teaches, as claimed in claim 2, comprising a circuit member disposed on the circuit board, wherein the second coil unit (23) is formed at the circuit member  (¶0080).
Hayashi teaches, as claimed in claim 3, wherein a through hole (21b) is formed through a corner region of the circuit member, and wherein the support member (30) extends through the through hole and is electrically connected to the circuit board. 
Hayashi teaches, as claimed in claim 4, comprising a first sensor for detecting displacement of the bobbin (¶0072) and wherein the upper elastic member comprises first to fourth upper elastic members, which are separated from each other2, wherein the support member (30) comprises first to fourth support members, and wherein the first sensor is electrically connected to the first to fourth support members via the first to fourth upper elastic members (Fig. 4 each element 30 correlates to the spring).
Hayashi teaches, as claimed in claim 5, comprising a lower elastic member (15_ coupled to a lower portion of the bobbin (12) and a lower portion of the housing, and wherein the lower elastic member comprises first and second lower elastic members (15a and 15b), which are separated from each other, and wherein the first coil unit is electrically connected to the first and second lower elastic members ((¶0057).
Hayashi teaches, as claimed in claim 6, wherein the upper elastic member comprises two upper elastic members separated from each other3, and wherein the two upper elastic members are coupled to the housing and electrically connected to the first coil unit (111).
Hayashi teaches, as claimed in claim 7, comprising a sensor magnet (24a) disposed on the housing to be opposite the first sensor (17A), and wherein the first sensor (17a) is disposed on the bobbin.
Hayashi teaches, as claimed in claim 8, comprising a sensor substrate (24A and 24B) coupled to the bobbin, and wherein the first sensor is coupled to the sensor substrate (24a and 24b). 
Hayashi teaches, as claimed in claim 19, a lens moving apparatus comprising: a housing (2):
a bobbin (12) disposed in the housing; a first coil unit (111) disposed on the bobbin; a first magnet unit (17A) disposed on the housing and facing the first coil unit;
a first sensor (24A) disposed on a corner of the housing; a sensor magnet (17A) disposed on the bobbin and facing the first sensor (Fig. 6);an upper elastic member (14) coupled to an upper portion of the bobbin and an upper portion of the housing; a circuit member (21) disposed below the housing and comprising a second coil unit facing the first magnet unit in an optical axis direction; a circuit board (21) disposed below the circuit member; a support member (30) electrically connecting the upper elastic member and the circuit board (¶0069); and a second sensor disposed (24b) under the circuit board, wherein the second sensor comprises: a second sensor (24a and 24b) disposed under the circuit board, wherein the second sensor a sensor is positioned by the magnet (17A) and the coil (111).
Hayashi teaches, as claimed in claim 20, a camera comprising: the lens moving apparatus according to claim 1; a lens; and an image sensor (¶0080 and 0083). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

31 May 2022



/CHRISTOPHER STANFORD/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  See Dotted in lines in Fig. 4between 13 and 113
        2 Fig. 4 shows four sections of the spring which all are separated from each other
        3  Four in total